DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 01/25/2021, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bodet et al. (US 2015/0014990 A1), Bodet teaching a residual quantity reduction member that can be fastened to preexisting valves (Para. 67, 69, residual quantity reduction member).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Patent No. 10,174,884), and further in view of Bodet et al. (US 2015/0014990 A1).
Re: Claim 1, Smith discloses the claimed invention including an aerosol product comprising a valve having a stem protruding from an aerosol container (412), and a nozzle (410) that fits with the stem (Fig. 17, Col. 14, lines 12-27, discloses valves with stems); the aerosol container including a plurality of holding spaces (440, 442) by being partitioned and a plurality of valves corresponding to the holding spaces (Fig. 17, Col. 14, lines 12-27, plurality of holding spaces) at least one of the plurality of holding spaces being a liquefied gas containing section that holds a liquefied gas (Col. 1, lines 19-20, liquefied gas), and at least one of the plurality of valves being a gas phase valve that ejects vaporized gas from the liquefied gas containing section (Col. 14, lines 20-24, ejects vaporized gas) except for a residual reduction member. However, Bodet teaches a valve (5) other than the a phase valve including a residual quantity reduction member (9) inside one of the plurality of holding spaces, the residual quantity reduction member being configured to keep an amount of content inside one of the plurality of holding spaces consistent until the end (Fig. 8, 13-15, Para. 67, residual quantity reduction member).
It would have been obvious to one having ordinary skill in the art at the time of effective filing date to use the residual quantity reduction member as taught by Bodet since Bodet states in paragraph 5 that such a modification prevents pouches/bags/liners, as they are being emptied, from curling in on themselves, forming isolated areas of residue that no longer have access to the valve. Thereby avoiding the possibility that product cannot get out of these remote areas, as a result of which the restitution rate is reduced. Overall reducing wasted product in the collapsible container found within the can-like vessel. 
Re: Claim 2, Smith discloses the claimed invention including the aerosol container includes a can-like vessel (412) and one or more content holding bags (420) accommodated inside the can-like vessel (Fig. 17), the liquefied gas containing section being formed by a space outside the content holding bag inside the can-like vessel (Depicted in Fig. 17), and a valve or valves other than the gas phase valve being configured to eject a content inside the content holding bag (Fig. 17, Col. 14, lines 14-27, different valve for bag).
Re: Claim 3, Smith discloses the claimed invention including the nozzle includes a fitting part that fits with stems of the plurality of valves, a mixing part where fluids ejected from the plurality of valves are mixed, and an outlet orifice for forcing out the mixed fluids (Depicted in Fig. 17, nozzle fits with stems of valves and a mixing channel for dispensing at an orifice).
Re: Claim 4, Smith discloses the claimed invention including the plurality of valves other than the gas phase valve are able to be tuned to desired flow path ratios (Col. 14, lines 25-27, flow path may be altered for desired result) except for specifically specifying a flow path area of 3% or more of a flow path area of the gas phase valve. However, it would have been obvious to one having ordinary skill in the art at the time of effective filing date to alter the size of the flow path as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Patent No. 10,174,884) and Bodet et al. (US 2015/0014990 A1) as applied to claim 1 above, and further in view of Nomura (US Patent No. 9,828,170).
Re: Claim 5, Smith discloses the claimed invention including the liquefied gas except for specifying using a hydrofluoroolefin. However, Nomura teaches using hydrofluoroolefin in particular as a liquefied gas propellant (Col. 11, lines 23-42, hydrofluoroolefin).
It would have been obvious to one having ordinary skill in the art at the time of effective filing date to use hydrofluoroolefin as taught by Nomura, since Nomura states in column 11, lines 26-28 that such a modification provides the added benefits of forming an emulsion with the aqueous concentrate; the composition can be discharged in a foamy or consistent spray; and it is easy to be spread without dripping. Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamaguchi, Mekata, and Ogata are cited disclosing varying configurations for residual quantity reduction members.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754